Citation Nr: 0900915	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-19 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran had active service from October 1986 to October 
1989.

This matter come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision in 
which the RO denied service connection for hemorrhoids. 


FINDING OF FACT

The veteran experienced chronic hemorrhoids in service, and 
he currently has hemorrhoids.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, 
hemorrhoids were incurred in service.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002  & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Service Connection Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  With chronic disease shown as such in 
service (or within the presumptive period under §3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of joint pain, any abnormality of 
heart action or heart sounds, any urinary findings of casts, 
or any cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clearcut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service Connection for Hemorrhoids

The veteran contends that he now has hemorrhoids that began 
in service in August 1988.  He reported that he was treated 
for thrombosed hemorrhoids in service in August 1988 at Irwin 
Army Hospital at Ft. Riley, Kansas.   

In the March 2005 notice of disagreement, the veteran wrote 
that in 1988 while working in the motorpool he was injured, 
sent to sick call, and diagnosed with thrombosed hemorrhoids, 
and placed on light duty.  He wrote that hemorrhoids still 
bothered him, that intermittently with lifting his 
hemorrhoids would "fall," and that he experienced rectal 
discomfort.  

In this case, the service treatment records show that, in a 
report of medical examination dated in August 1989, the 
veteran was found to have hemorrhoids.  Private treatment 
records dated in May 2006 show that the veteran has a current 
diagnosis of hemorrhoids.  

The Board notes that only partial service treatment records 
were recovered, primarily service entrance and service 
separation examination reports.  In-service treatment records 
appear to be still missing.  The Board recognizes that in 
such cases there is a heightened obligation to assist the 
appellant in the development of the case, a heightened 
obligation to explain findings and conclusions, and a 
heightened duty to consider carefully the benefit of the 
doubt rule in cases, such as in this situation, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government.  See Washington 
v. Nicholson, 19 Vet. App. 362, 369-70 (2005) (where service 
treatment records were lost, the veteran is competent to 
report an in-service hip disorder, symptom of pain, that he 
was placed on limited duty, and was treated in service; it 
was error in such case to require medical evidence to 
corroborate the veteran's lay assertions); see also Cromer v. 
Nicholson, 19 Vet. App. 215, 217 (2005) citing O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

After a review of all the evidence of record, including the 
veteran's credible reports of chronic hemorrhoids in service 
since 1988 and the 1989 service separation examination report 
that clinically found the presence of hemorrhoids at that 
time, and in light of the fact that the veteran's service 
treatment records are missing in this case, resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran had chronic hemorrhoids in service since 1988 to 
service separation in October 1989.  

There is of record a current (May 2006) medical diagnosis of 
hemorrhoids with recommendation for surgical removal.  In 
addition, the veteran is competent to state that he 
experienced hemorrhoids in service that were chronic from 
1988 to service separation, and that he currently experiences 
intermittent hemorrhoids.  The United States Court of Appeals 
for Veterans Claims (Court) has held that, where there is of 
record lay evidence of in-service symptoms, such symptoms 
ever since service, and medical evidence of a current 
diagnosis, such evidence suffices to indicate that disability 
may be associated with active service.  Charles v. Principi, 
16 Vet. App 370, 374 (2002).  The Federal Circuit Court has, 
likewise, held that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The provisions of 38 C.F.R. § 3.303(b) specifically provide 
that, with chronic disease shown as such in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected.  In this case, there 
is an in-service diagnosis of hemorrhoids, there is the 
veteran's unrebutted and consistent and credible competent 
reporting of chronic symptoms of hemorrhoid in service from 
1988 to 


the end of service in 1989, and there is current medical 
diagnosis of the same disability of hemorrhoids.  For these 
reasons, the Board finds that the veteran's hemorrhoids were 
incurred in service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for hemorrhoids is granted.


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



